Citation Nr: 1525805	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  08-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine with multilevel degenerative changes ("low back disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006, June 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A hearing transcript is of record.  In February 2015, the Board sent the Veteran a letter asking if he desired a hearing before another VLJ.  In March 2015, the Veteran submitted correspondence indicating he did not desire an additional hearing.

In August 2013, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for a low back disability, and remanded the  issue of entitlement to a TDIU.  The Veteran appealed the denial of his increased rating claim to the United States Court of Appeals for Veterans Claims (Court).    In May 2014, the Court granted a Joint Motion for Remand, which set aside the August 2013 Board decision with respect to the increased rating claim, and remanded it to the Board for further adjudication consistent with the Joint Motion.  In September 2014, the Board remanded the claim for further development. 

The Board notes that the May 2014 Joint Motion for Remand did not disturb the Board's August 2013 remand of the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.  However, as it appears the requested development of that issue has not been conducted by the AOJ to date, the Board has included it on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran was last afforded a VA back examination in June 2013.  At that time, the examiner stated there was insufficient evidence or objective examination findings to provide a reliable prediction of the decreased functional ability caused by the Veteran's low back disability during flare-ups or with repetitive use over a period of time.  He went on to state that, based on the available evidence, it was not possible  to predict a potential loss of range of motion during flares or exacerbations of the Veteran's back disability without resorting to speculation.  In September 2014,      the Board requested an addendum medical opinion addressing any functional loss.      The physician who issued the opinion stated that "short of physically following the Veteran to his home or during daily activities when disease is 'flaring,' there is no medical sound or valid way of speculating on this condition outside of [the] clinical setting the day of [the] examination."  However, the Board notes that July 2014 VA medical records indicate the Veteran reported for examination and treatment during what he characterized as a flare-up of back pain.  It is unclear whether that record was available to the September 2014 physician when he concluded he could not provide an opinion on functional loss during flare-ups.  Additionally, September 2014 VA treatment records document the Veteran walking with an altered gait, a symptom not observed during the June 2013 VA examination.  Those records also describe "worsening back pain."  As the evidence of record indicates the Veteran's low back disability may have worsened since June 2013, the Board finds that remand for an additional VA back examination is warranted.

Additionally, the Veteran has submitted a copy of a March 2015 VA MRI study of his lumbar spine, but the copy associated with the claims file is incomplete.  A complete copy of that record, as well as any additional updated VA treatment records, should be obtained on remand.

Regarding the claim of entitlement to a TDIU, in its August 2013 remand, the Board instructed the AOJ to provide the Veteran with appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) concerning his claim for a TDIU.  As that notice has not yet been sent, it should be sent on remand. 

Finally, the Board turns to the issues of service connection for sleep apnea, entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, and entitlement to an initial compensable evaluation for bilateral hearing loss.  The Veteran's claim for service connection for sleep apnea was denied in a June 2012 rating decision, and the initial evaluations for left lower extremity radiculopathy and bilateral hearing loss were assigned in a June 2013 rating decision.  The Veteran submitted a notice of disagreement with the RO's denial of his sleep apnea claim in April 2013.  In July 2013, he submitted a notice of disagreement with the initial disability ratings assigned for left lower extremity radiculopathy and bilateral hearing loss.  However, a statement of the case (SOC) that addresses those issues has not yet been provided.  Accordingly, the Board finds that remand of the claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, concerning the issues of entitlement to service connection for sleep apnea, entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy, and entitlement to an initial compensable evaluation for bilateral hearing loss, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU.

3.  Obtain VA treatment records dated since January  2011, including a complete copy of the March 2015 MRI study of the Veteran's lumbar spine.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

4.  Then, schedule the Veteran for a VA spine examination for the purpose of determining the current severity of his low back disability.  The claims file should be made available to and reviewed by the examiner.  All tests or studies deemed necessary should be conducted, and the results reported in detail.  In discussing functional loss during flare-ups, the examiner should discuss any medical records documenting treatment during a flare-up of the Veteran's low back symptoms, including the VA treatment documented in July 2014.  In addition, the examiner should address whether the Veteran suffers from incapacitating episodes of disc disease requiring treatment by a physician and bed rest prescribed by a physician.  If so, the examiner should indicate the frequency and duration of the episodes during the past year.  Finally, the examiner should address the impact the Veteran's low back disability has on his employability.

5.  After completing the actions requested in items 2 through 4, above, and any additional action deemed warranted, the AOJ should adjudicate the claims for entitlement to an increased rating for a low back disability and entitlement a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case that includes the relevant laws regarding entitlement to a TDIU, and should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




